         Case 1:18-cv-00707-AT Document 73 Filed 11/16/18 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 Trish Kincaid, on behalf of herself
 and others similarly situated,

              Plaintiff,

 v.                                            CIVIL ACTION NO. 1:18-cv-00707-AT

 Courier Express/Charlotte, Inc.,
 Courier Express/Raleigh, Inc.,
 Courier Express Freight, Inc., Courier
 Express US, Inc., and IDEXX
 Pharmaceuticals, LLC,

              Defendants.


                 JOINT STATUS REPORT REGARDING
              SUBMISSION OF SETTLEMENT DOCUMENTS

      Plaintiff Trish Kincaid (“Plaintiff”), Defendants Courier Express/Charlotte,

Inc., Courier Express/Raleigh, Inc., Courier Express Freight, Inc., and Courier

Express US, Inc. (collectively “Courier Express”), and Defendant IDEXX

Pharmaceuticals, LLC (“IDEXX,” and collectively with “Courier Express,” the

“Defendants”), through their respective counsel of record, hereby jointly submit this

report to update the Court concerning the status of their preparation of a proposed

Settlement Agreement, Motion for Preliminary Approval, and other related

documents. The Parties state as follows:


                                           1
           Case 1:18-cv-00707-AT Document 73 Filed 11/16/18 Page 2 of 7




      1.      In their September 11, 2018, Joint Notice of Settlement, the parties

informed the Court that they had reached an agreement in principle to resolve this

action and were working to prepare a formal settlement agreement, a motion for

preliminary approval of that settlement, and related submissions.

      2.      Since that time, the Parties have filed several joint status reports in an

effort to apprise the Court of the status of the Parties’ efforts to finalize a formal

settlement agreement, a motion for preliminary approval of that settlement, and

related submissions.

      3.      The Parties are in the process of finalizing the formal settlement

agreement and have near-final drafts of Plaintiff’s unopposed motion for preliminary

approval and related submissions which can be finalized once the settlement

agreement is in its final form. The Parties plan on Plaintiff filing those submissions

on or before November 30, 2018.

      Respectfully submitted, this 16th day of November, 2018.

/s/ Gilda Adriana Hernandez                    /s/ Richard W. Black
Gilda A. Hernandez, pro hac vice               Richard W. Black
THE LAW OFFICES OF GILDA A.                    Ga. Bar No. 355846
HERNANDEZ, PLLC                                rblack@littler.com
1020 Southhill Dr., Ste. 130                   Lisa A. Schreter
Cary, NC 27513                                 Ga. Bar No. 629852
Tel: (919) 741-8693                            lschreter@littler.com
Fax: (919) 869-1853                            LITTLER MENDELSON, P.C.
ghernandez@gildahernandezlaw.com               3344 Peachtree Road N.E., Suite 1500


                                           2
          Case 1:18-cv-00707-AT Document 73 Filed 11/16/18 Page 3 of 7




Jeffrey B. Sand                             Atlanta, GA 30326.4803
Ga. Bar No. 181568                          Telephone: 404.233.0330
THE WEINER LAW FIRM LLC                     Facsimile: 404.233.2361
3525 Piedmont Road
7 Piedmont Center, 3rd Floor                Michael S. McIntosh, pro hac vice
Atlanta, Georgia 30305                      mmcintosh@littler.com
Tel: (404) 205-5029                         LITTLER MENDELSON, P.C.
Fax: (866) 800-1482                         1650 Tysons Blvd., Suite 700
js@atlantaemployeelawyer.com                McLean, VA 33102
                                            Telephone: 703.286.3118
Harold Lichten, pro hac vice
Matthew Thomson, pro hac vice               Attorneys for Defendant IDEXX
LICHTEN & LISS-RIORDAN, P.C.                Pharmaceuticals, LLC
729 Boylston Street, Suite 2000
Boston, MA 02116
(617) 994-5800
(617) 994-5801
hlichten@llrlaw.com
mthomson@llrlaw.com

Attorneys for Plaintiff Trish Kincaid




/s/Andrew J. Butcher
Andrew J. Butcher, pro hac vice
SCOPELITIS, GARVIN, LIGHT,
HANSON, & FEARY, P.C.
30 West Monroe Street, Suite 600
Chicago, IL 60603
Tel: 312-255-7200
Fax: 312-422-1224
abutcher@scopelitis.com

Emily A. Quillen, pro hac vice
SCOPELITIS, GARVIN, LIGHT,


                                        3
          Case 1:18-cv-00707-AT Document 73 Filed 11/16/18 Page 4 of 7




HANSON & FEARY, P.C.
801 Cherry Street, Suite 1075
Fort Worth, TX 76102
Tel: 817-869-1700
Fax: 817-878-9472
equillen@scopelitis.com

David F. Root
GA Bar No. 614125
Abby C. Grozine
GA Bar No. 542723
CARLOCK COPELAND
One Ninety-One Peachtree Tower
191 Peachtree Street NE, Suite 3600
Atlanta, Georgia 30303
Tel: 404-522-8220
Fax: 404-523-2345
droot@carlockcopeland.com
agrozine@carlockcopeland.com

Attorneys for Defendants Courier
Express/Charlotte, Inc., Courier
Express/Raleigh, Inc., Courier Express
Freight, Inc., Courier Express US, Inc.




                                          4
         Case 1:18-cv-00707-AT Document 73 Filed 11/16/18 Page 5 of 7




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 Trish Kincaid, on behalf of herself
 and others similarly situated,
                                              CIVIL ACTION NO. 1:18-cv-00707-AT
              Plaintiff,

 v.

 Courier Express/Charlotte, Inc.,
 Courier Express/Raleigh, Inc.,
 Courier Express Freight, Inc., Courier
 Express US, Inc., and IDEXX
 Pharmaceuticals, LLC,

              Defendants.


                           CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2018, I electronically filed the foregoing
JOINT STATUS REPORT REGARDING SUBMISSION OF SETTLEMENT
DOCUMENTS with the Clerk of the Court using the CM/ECF system which sent
notification of such filing to the following:

David F. Root (Ga. Bar No. 614125)
Abby C. Grozine (Ga. Bar No. 542723)
CARLOCK COPELAND & STAIR, LLP
191 Peachtree St., NE
Suite 3600
Atlanta, GA 30303
T: 404-522-8220
F: 404-523-2345
agrozine@carlockcopeland.com
droot@carlockcopeland.com



                                          5
        Case 1:18-cv-00707-AT Document 73 Filed 11/16/18 Page 6 of 7




Rebecca Trenner, pro hac vice anticipated
Emily A. Quillen, pro hac vice
SCOPELITIS GARVIN LIGHT HANSON & FEARY, P.C.
10 West Market St.
Suite 1400
Indianapolis, IN 46204
T: 317-637-1777
F: 317-687-2414
rtrenner@scopelitis.com
equillen@scopelitis.com

Andrew J. Butcher, pro hac vice
SCOPELITIS GARVIN LIGHT HANSON & FEARY, P.C.
30 West Monroe St.
Chicago, IL 60603
Suite 600
T: 312-255-7200
F: 312-422-1224
abutcher@scopelitis.com

Attorneys for Defendants Courier Express/Charlotte,
Inc., Courier Express/Raleigh, Inc., Courier Express
Freight, Inc., and Courier Express US, Inc.

Richard W. Black (Ga. Bar No. 355846)
rblack@littler.com
Lisa A. Schreter (Ga. Bar No. 629852)
lschreter@littler.com
LITTLER MENDELSON, PC
3344 Peachtree Road, NE
Suite 1500
Atlanta, GA 30326
T: 404-233-0330
F: 404-233-2361

Michael S. McIntosh, pro hac vice
mmcintosh@littler.com

                                        6
        Case 1:18-cv-00707-AT Document 73 Filed 11/16/18 Page 7 of 7




LITTLER MENDELSON, P.C.
1650 Tysons Blvd., Suite 700
McLean, VA 33102
T: 703-286-3118

Attorney for Defendant IDEXX Pharmaceuticals, LLC

                                   Respectfully submitted,
                                   /s/ Gilda Adriana Hernandez
                                   Gilda A. Hernandez, pro hac vice
                                   THE LAW OFFICES OF GILDA A.
                                   HERNANDEZ, PLLC
                                   1020 Southhill Dr., Ste. 130
                                   Cary, NC 27513
                                   Tel: (919) 741-8693
                                   Fax: (919) 869-1853
                                   ghernandez@gildahernandezlaw.com

                                   Jeffrey B. Sand
                                   Ga. Bar No. 181568
                                   THE WEINER LAW FIRM LLC
                                   3525 Piedmont Road
                                   7 Piedmont Center, 3rd Floor
                                   Atlanta, Georgia 30305
                                   Tel: (404) 205-5029
                                   Fax: (866) 800-1482
                                   js@atlantaemployeelawyer.com
                                   Harold Lichten, pro hac vice
                                   Matthew Thomson, pro hac vice
                                   LICHTEN & LISS-RIORDAN, P.C.
                                   729 Boylston Street, Suite 2000
                                   Boston, MA 02116
                                   (617) 994-5800
                                   (617) 994-5801
                                   hlichten@llrlaw.com
                                   mthomson@llrlaw.com

                                     7
